MYRICK, J.
The information in this ease accused the defendant of the crime of forgery, in having feloniously, willfully, and unlawfully uttered, published, and passed to one Elgin a counterfeit paper in writing as a genuine promissory note of one Fitch, with the intent to prejudice, defraud, and damage the said Elgin. Elgin, as the agent of Fitch, was endeavoring to collect from Phillips a debt due Fitch of fifty-five dollars and fifty cents. In so far as Phillips attempted to pass, and did pass, the paper in payment of that *625debt, the evidence would not have justified a conviction, because the information charged the act to have been committed with intent to defraud Elgin instead of Fitch. But there is evidence that in consequence of the passing of the paper, Elgin in person was prejudiced, defrauded, and damaged, viz., by his being induced to make the trip from St. Helena to Napa, and pay the expense of recording the mortgage. The making of that trip, and the payment of that expense, were parts of the one transaction, viz., imposing upon Elgin by the uttering of the false paper; and the court committed no error in admitting proof of those facts. No error appears in the record. Judgment and order affirmed.
We concur: Morrison, C. J.; Sharpstein, J.